Order of the Surrogate’s Court of Suffolk county granting, on reargument, the motion of the administrators for a further bill of particulars modified by directing that the petitioners file and serve a verified bill of particulars setting forth only the amount claimed as the fair and reasonable value of the services alleged to have been rendered by them in connection with the matters referred to in the former bill of particulars as items “ F ” and “ I.” As so modified, the order in só far as an appeal is taken therefrom, is affirmed, without costs. In the opinion of this court, the items lettered “ B,” “ C,” “ D,” “ E,” “ G,” and “ H ” are so closely connected that they are not reasonably subject to separate valuation. The bill of particulars will be served within five days from the entry of the order hereon. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur. ' [See 254 App. Div. 564.]